UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 21-6765


CRAIG W. EISERT,

                    Petitioner - Appellant,

             v.

HAROLD W. CLARKE,

                    Respondent - Appellee.



Appeal from the United States District Court for the Western District of Virginia, at
Roanoke. Michael F. Urbanski, Chief District Judge. (7:21-cv-00068-MFU-JCH)


Submitted: August 19, 2021                                        Decided: August 24, 2021


Before GREGORY, Chief Judge, FLOYD, and RUSHING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Craig W. Eisert, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Craig W. Eisert, a Virginia inmate, seeks to appeal the district court’s order

consolidating his two 28 U.S.C. § 2254 petitions, conditionally filing the consolidated

petition, and ordering Eisert to file a supplemental petition. This court may exercise

jurisdiction only over final orders, 28 U.S.C. § 1291, and certain interlocutory and

collateral orders, 28 U.S.C. § 1292; Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan

Corp., 337 U.S. 541, 545-46 (1949). The order Eisert seeks to appeal is neither a final

order nor an appealable interlocutory or collateral order. Accordingly, we deny Eisert’s

motion to appoint counsel and we dismiss the appeal for lack of jurisdiction. We dispense

with oral argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                              DISMISSED




                                            2